                  Case 2:09-cr-00089-JAM-KJN Document 92 Filed 08/04/20     Page
                                                                     Page 1 of 2 (Page1 of for
                                                                                      2 Not 1 Public Disclosure)

                                    UNITED STATES DISTRICT COURT
                                                                    for the
                                                    Eastern       District of       California

                  United States of America
                             v.                                       )
                                                                      )   Case No:       2:09-CR-00089-JAM-1
                ANTRONETTE DEON NEAL                                  )
                                                                      )   USM No: 18400-097
Date of Original Judgment:         2/14/2012                          )
Date of Previous Amended Judgment:                                    )   David M. Porter, Assistant Federal Defender
(Use Date of Last Amended Judgment if Any)                                Defendant’s Attorney

                ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                   PURSUANT TO FIRST STEP ACT, P.L. 115-391, § 404
         Upon motion of        the defendant    the Director of the Bureau of Prisons      the court under Section 404
of the First Step Act of 2018, P.L. 115-391, and the Fair Sentencing Act of 2010, imposing a reduced sentence on the
defendant as if the Fair Sentencing Act had been in effect at the time the defendant’s offense(s) was/were committed,
IT IS ORDERED that the motion is:
              DENIED.        GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of     180 months              is reduced to                130 months              .
                                           (Complete Parts I and II of Page 2 when motion is granted)

The term of supervised release is reduced from 60 months to 48 months.




Except as otherwise provided, all provisions of the judgment dated                 February 14, 2012       shall remain in effect.
IT IS SO ORDERED.

Order Date:              August 4, 2020                                                       /s/ John A. Mendez
                                                                                                 Judge’s signature


Effective Date:                                                            Honorable John A. Mendez, U.S. District Court Judge
                   (if different from order date)                                            Printed name and title
